                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                NORTHERN DIVISION


SHELVA MULLEN,                                       )
                                                     )
                      Plaintiff,                     )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 2:18-CV-44-D
ANDREW M. SAUL, Commissioner of Social               )
Security,                                            )
                Defendant.                           )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that the court OVERRULES plaintiff's
objections to the M&R [D.E. 27], ADOPTS the conclusions in the M&R [D.E. 26], DENIES
plaintiff's motion for judgment on the pleadings [D.E. 21], GRANTS defendant's motion for
judgment on the pleadings [D.E. 23], AFFIRMS defendant's final decision, and DISMISSES
this action.


This Judgment Filed and Entered on August 22, 2019, and Copies To:
Angela E. Cinski                                     (via CM/ECF electronic notification)
Cathleen C. McNulty                                  (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
August 22, 2019                              (By) /s/ Nicole Sellers
                                              Deputy Clerk
